IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-73,226-06 & 73,226-07


                      EX PARTE JESSIE LOUIS JOHNSON, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1411854-B & 1411855-B IN THE 180TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two aggravated sexual assault of a child offenses and sentenced

to eighty-four years’ imprisonment for each conviction, to run consecutively. The First Court of

Appeals affirmed his conviction. Johnson v. State, Nos. 01-18-00970-CR & 01-18-00971, 605

S.W.3d 843 (Tex. App.—Houston [1st] 2020). Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends that both trial counsel and appellate counsel were was ineffective for a

number of reasons. Applicant has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court
                                                                                                       2

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel and appellate counsel to respond to Applicant’s claims. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make findings

of fact and conclusions of law as to whether appellate counsel’s performance was deficient and

Applicant was prejudiced. The trial court may make any other findings and conclusions that it

deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 12, 2022
Do not publish